--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications 10-K [crvw-form10k_123111.htm]
 
Exhibit 10.71
 
CAREVIEW COMUNICATIONS, INC.
 
INSIDER TRADING POLICY
 
Adopted December 17, 2010
 
I.           INTRODUCTION
 
“Insider trading” refers generally to buying or selling a security, in breach of
a fiduciary duty or other relationship of trust and confidence, while in
possession of material, nonpublic information about the security.  Insider
trading violations may also include “tipping” such information, securities
trading by the person “tipped,” and securities trading by those who
misappropriate such information.
 
The scope of insider trading violations can be wide reaching.  The Securities
and Exchange Commission (the “SEC”) has brought insider trading cases against
corporate officers, directors, and employees who traded the corporation’s
securities after learning of significant, confidential corporate developments;
friends, business associates, family members, and other “tippees” of such
officers, directors, and employees who traded the securities after receiving
such information; employees of law, banking, brokerage, and printing firms who
were given such information in order to provide services to the corporation
whose securities they traded; government employees who learned of such
information because of their employment by the government; and other persons who
misappropriated, and took advantage of, confidential information from their
employers.
 
Consequently, an “insider” can include officers, directors, major stockholders
and employees of an entity whose securities are publicly traded.  In general, an
insider must not trade for personal gain in the securities of that entity if
that person possesses material, nonpublic information about the entity.  In
addition, an insider who is aware of material, nonpublic information must not
disclose such information to family, friends, business or social acquaintances,
employees or independent contractors of the entity (unless such employees or
independent contractors have a position within the entity giving them a clear
right and need to know), and other third parties.  An insider is responsible for
assuring that his or her family members comply with insider trading laws.  An
insider may make trades in the market or discuss material information only after
the material information has been made public.
 
II.           PENALTIES; SANCTIONS
 
General.  Violation of the prohibition on insider trading can result in a prison
sentence and civil and criminal fines for the individuals who commit the
violation, and civil and criminal fines for the entities that commit the
violation.
 
CareView Communications, Inc. (the “Company”) can be subject to a civil monetary
penalty even if the directors, officers or employees who committed the violation
concealed their activities from the Company.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Civil Sanctions.  Persons who violate insider trading laws may become subject to
an injunction and may be forced to disgorge any profits gained or losses
avoided.  The civil penalty for a violator may be an amount up to three times
the profit gained or loss avoided as a result of the insider trading violation.
 
The Company (as well as other natural or non-natural persons who are deemed to
be controlling persons of the violator) faces a civil penalty not to exceed the
greater of $1,000,000 or three times the profit gained or loss avoided as a
result of the violation if the Company knew or recklessly disregarded the fact
that the controlled person was likely to engage in the acts constituting the
insider trading violation and failed to take appropriate steps to prevent the
acts before they occurred.
 
In addition, persons who traded contemporaneously with, and on the other side
of, the insider trading violator may sue the violator and the controlling
persons of the violator to recover the profit gained or loss avoided by the
violator.
 
III.           POLICY STATEMENT
 
Illegal insider trading is against the policy of the Company.  Such trading can
cause significant harm to the reputation for integrity and ethical conduct of
the Company.  Individuals who fail to comply with the requirements of this
Insider Trading Policy are subject to disciplinary action, at the sole
discretion of the Company, including dismissal for cause.
 
IV.           WHAT IS MATERIAL, NONPUBLIC INFORMATION?
 
Nonpublic, or inside, information about the Company that is not known to the
investing public may include, among other things, strategic plans; significant
capital investment plans; negotiations concerning acquisitions or dispositions;
major new contracts (or the loss of a major contract); other favorable or
unfavorable business or financial developments, projections or prospects; a
change in control or a significant change in management; impending securities
splits, securities dividends or changes in dividends to be paid; a call of
securities for redemption; and, most frequently, financial results.
 
All information about the Company is considered nonpublic information until it
is disseminated in a manner calculated to reach the securities marketplace
through recognized channels of distribution and public investors have had a
reasonable period of time to react to the information.  Generally, information
which has not been available to the investing public for at least two (2) full
business days is considered to be nonpublic.  Recognized channels of
distribution include annual reports, prospectuses, press releases, marketing
materials, and publication of information in prominent financial publications,
such as The Wall Street Journal.
 
Nonpublic information is material if it might reasonably be expected to affect
the market value of the securities and/or influence investor decisions to buy,
sell or hold securities.  If a person feels the information is material, it
probably is.  Moreover, it should be remembered that plaintiffs who challenge
and judges who rule on particular transactions have the benefit of hindsight.
 
If a person is in doubt as to whether information is public or material, that
person should wait until the information becomes public, or should refer
questions to John R. Bailey, who has
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
been designated to act as the Compliance Officer (herein so called).
 
V.           HANDLING OF INFORMATION
 
The Company’s records must always be treated as confidential.  Items such as
interim and annual financial statements, managed assets information and similar
information are proprietary (that is, information pertaining to and used
exclusively by the Company), and proprietary information must not be disclosed
or used for any purpose other than for Company business.  All Company policies
and procedures designed to preserve and protect confidential information must be
strictly followed at all times.
 
No director, officer or employee of the Company shall at any time make any
recommendation or express any opinion as to trading in the Company’s securities.
 
Information learned about other entities in a special relationship with the
Company, such as acquisition negotiations, is confidential and must not be given
to outside persons without proper authorization.
 
All confidential information in the possession of a director, officer or
employee is to be returned to the Company at the termination his or her
relationship with the Company.
 
VI.           TRADING IN THE COMPANY AND OTHER SECURITIES
 
General Rule.  Directors, officers and employees of the Company shall not effect
any transaction in the Company’s securities at any time (even during Trading
Window Periods discussed below) if they possess material, nonpublic information
about the Company.  This restriction generally does not apply to the exercise of
stock options under the Company’s stock option or deferred compensation plans,
but would apply to the sale of any shares acquired under such plans.  The
provisions set forth in this Paragraph VI and all other provisions of
this  Insider Trading Policy shall equally apply to the directors, officers and
employees of any subsidiary of the Company.
 
Pre-Clearance by Compliance Officer.  Every director, officer or employee of the
Company shall advise the Compliance Officer before he or she effects any
transaction in the Company’s securities.  This shall be done by submitting a
completed Trading Approval Form, attached as Exhibit A, to the Compliance
Officer.  The Compliance Officer shall advise such director, officer or employee
whether the proposed transaction is permissible under this  Insider Trading
Policy by making the appropriate indication and countersigning the Trading
Approval Form.
 
Trading Window Periods.  Investment by the Company’s directors, officers or
employees in Company securities is encouraged, so long as such persons do not
purchase or sell such securities in violation of this Insider Trading Policy. In
furtherance of the goals underlying the Company’s  Insider Trading Policy, the
Company’s directors, officers (those required to make filings under Section 16
of the Securities Exchange Act of 1934) and all employees at the Vice President
level and above, as well as all employees in the accounting group are prohibited
from buying or selling Company securities at all times, except during the period
extending from the third (3rd) through the thirteenth (13th) business day
following the release of the Company’s earnings for the immediately preceding
fiscal period to the public (the “Trading Window Period”). The prohibition on
trading
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
in Company securities by such persons at all times other than the Trading Window
Period is designed to prevent any inadvertent trading by such persons in the
Company’s securities during times when there may be material financial
information about the Company that has not been publicly disclosed. The grant or
exercise of stock options to purchase the Company’s stock is permitted outside
Trading Window Periods (although any sale of such stock outside Trading Window
Periods is prohibited unless such sale is made pursuant to an approved Rule
10b5-1 Trading Plan or other exceptions, as discussed below).
 
Black-out Communications.  In addition to the foregoing restrictions, the
Company reserves the right to issue “black-out notices” to specified persons
when material, nonpublic information exists.  Any person who receives such a
notice shall treat the notice as confidential and shall not disclose its
existence to anyone else.
 
Trading in Securities of Other Entities.  In addition, no director, officer or
employee of the Company shall effect any transaction in the securities of
another entity, the value of which is likely to be affected by actions of the
Company that have not yet been publicly disclosed.  Please note that this
provision is in addition to the restrictions on trading in securities of other
entities set forth in the Code of Ethics of the Company.
 
Applicability to Family Members.  The foregoing restrictions on trading are also
applicable to family members’ accounts, accounts subject to the control of
personnel subject to this Insider Trading Policy or any family member, and
accounts in which personnel subject to this  Insider Trading Policy or any
family member has any beneficial interest, except that the restrictions on
trading do not apply to accounts where investment decisions are made by an
independent investment manager in a fully discretionary account.  Personnel
subject to this Insider Trading Policy are responsible for assuring that their
family members comply with the foregoing restrictions on trading.  For purposes
of this Policy, “Family Members” include one’s spouse and all members of the
family who reside in one’s home.
 
Exceptions. Notwithstanding the restrictions stated in this Paragraph VI, such
restrictions shall not apply to purchases or sales of securities of the Company
made by the persons covered hereby who have entered into a written trading plan
that complies with Rule 10b5-1 of the Exchange Act and has been approved by the
Compliance Officer or when such purchases or sales are private placements and
otherwise comply with SEC regulations.  In addition, other than for those
required to make Section 16 filings, the Trading Window Periods will not apply
to employees on shares they own other than those acquired through exercise of
options under the Company’s Stock Incentive Plans as long as the employee does
not have any material inside information.

 
VII.           INVESTIGATIONS; SUPERVISION
 
If any person subject to this Insider Trading Policy has reason to believe that
material, nonpublic information of the Company has been disclosed to an outside
party without authorization, that person should report this to the Compliance
Officer immediately.
 
If any person subject to this  Insider Trading Policy has reason to believe that
an insider of the Company or someone outside of the Company has acted, or
intends to act, on inside
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
information, that person should report this to the Compliance Officer
immediately.
 
If it is determined that an individual maliciously and knowingly reports false
information to the Company with intent to do harm to another person or the
Company, appropriate disciplinary action will be taken according to the severity
of the charges, up to and including dismissal.  All such disciplinary action
will be taken at the sole discretion of the Company.
 
VIII.           LIABILITY OF THE COMPANY
 
The adoption, maintenance and enforcement of this  Insider Trading Policy is not
intended to result in the imposition of liability upon the Company for any
insider trading violations where such liability would not exist in the absence
of this  Insider Trading Policy.
 
Questions.  All questions regarding this Insider Trading Policy should be
directed to John R. Bailey, who has been designated to act as the Compliance
Officer.
 
This Policy is dated as of the first date set forth above and supersedes any
previous policy of the Company concerning insider trading.
 
CONFIRMATION


I HEREBY ACKNOWLEDGE THAT I HAVE RECEIVED, HAVE READ AND UNDERSTAND THE
FOREGOING POLICIES OF THE COMPANY.



   
Company Name
             
Signature:
/s/
  Date:   
Print Name:
   

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A



Submitted Pursuant to:



CAREVIEW COMMUNICATIONS, INC. INSIDER TRADING PLAN



PRE-CLEARANCE  TRADING  APPROVAL  FORM





I, __________________________________________________(name), seek pre-clearance
to engage in the transaction described below:


Acquisition or Disposition  (circle one)



Name:
______________________________________________



Account Number:
______________________________________________



Date of Request:
______________________________________________



Amount or # of Shares:
______________________________________________



Broker:
______________________________________________





I hereby certify that, to the best of my knowledge, the transaction described
herein is not prohibited by the Insider Trading Policy.


Signature:  __________________________________
Print Name: _______________________________

 
 
Approved or Disapproved   (circle one)



Date of Approval: _____________________________



Signature:____________________________________
Print Name:________________________________



Compliance Officer Approval:______________________________


 
 
- 6 -

--------------------------------------------------------------------------------

 